Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Fig. 2 of the present drawings illustrates delivery element 202 in the surface 200, in that the delivery element 202 is included within the surface 200. However, the drawings fail to illustrate the delivery element(s) being “on” the engagement surface. Therefore, the feature of the delivery elements being disposed “on” the engagement surface as permitted by claims 1, 9, and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. No piezoelectric elements located along an elongated, linear path are shown in the present drawings. Therefore, the  “one or more piezoelectric elements located along an elongated, linear path” as recited in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim limitations identified below are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“one or more delivery elements” as recited in claim 1 (first, “element” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “configured to generate energy that one or more of melts, cuts, or weakens the outer wrapping”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “delivery” preceding the generic placeholder does not describe a structure that melts, cuts, or weakens, and the phrase “disposed on or in the engagement surface” describes the location, not the structure, of the one or more elements);
“one or more delivery elements” as recited in claim 9 (first, “element” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “configured to generate heat that one or more of melts or weakens the outer wrapping”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “delivery” preceding the generic placeholder does not describe a structure that melts or weakens, and the phrase “disposed on or in the engagement surface” describes the location, not the structure, of the one or more elements);
“an elongated, linear heating element that generates the heat” as recited in claim 14 (first, “element” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “that generates the heat”; third, shape of the element, but not any structure that generates heat, and a structure can be ‘elongated, linear’ without generating heat, such as a pencil, such that these descriptors do not describe a structure for performing the heat generating function); and
“one or more delivery elements” as recited in claim 15 (first, “element” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “configured to generate ultrasound energy that one or more of cuts or weakens the outer wrapping”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “delivery” preceding the generic placeholder does not describe a structure that cuts or weakens, and the phrase “disposed on or in the engagement surface” describes the location, not the structure, of the one or more elements).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
The claims are objected to because of the following informalities:  
Claim 1 at line 2 recites, “an engagement surface configured to receive a container having an outer wrapping”. This recitation should read – an engagement surface configured to receive a container, the container having an outer wrapping – to better communicate that the container, not the engagement surface, has the outer wrapping, consistent with the present disclosure.
Claim 1 at line 5-6 recites, “one or more of melts, cuts, or weakens”. This recitation should read – one or more of melts, cuts, and weakens –. 
Claim 9 at line 2 recites, “an engagement surface configured to receive a container having an outer wrapping”. This recitation should read – an engagement surface configured to receive a container, the container having an outer wrapping – to better communicate that the container, not the engagement surface, has the outer wrapping, consistent with the present disclosure.
Claim 9 at line 5-6 recites, “one or more of melts or weakens”. This recitation should read – one or more of melts and weakens –. 
Claim 11 recites, “the heat that weakens” and the claim expressly prohibits the heat from melting the outer wrapping. However, the recitation “the heat” is introduced as heat that melts or weakens in claim 9. Thus, claim 11 should be amended to recite “wherein the heat weakens the outer wrapping”, rather than referring to “the heat that weakens” (since no heat that only weakens is previously described).
Claim 15 at line 2 recites, “an engagement surface configured to receive a container having an outer wrapping”. This recitation should read – an engagement surface configured to receive a container, the container having an outer wrapping – to better communicate that the container, not the engagement surface, has the outer wrapping, consistent with the present disclosure.
Claim 15 at line 5-6 recites, “one or more of cuts or weakens”. This recitation should read – one or more of cuts and weakens –. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the one or more delivery elements are configured to alter the outer wrapping “without melting, cutting, or modifying the container”. This recitation is indefinite because whether or not the “without melting, cutting, or modifying the container” limitation is satisfied depends on the duration over which the container is in contact with the engagement surface. For example, as anyone that has damaged an item of clothing during an ironing process will understand, an object may be in contact with a heating element for a period of time without being melted, cut, or modified; however, if the object remains in contact with the heating element for a prolonged time period, then 
Claim 2 recites, “without melting, scorching, warping, or marking the container”. This recitation is indefinite because the claim fails to include sufficient conditions, such as temporal limitations, to determine whether or not the container is altered. The rejection of claim 1 above discusses this issue in greater detail. 
Claim 3 recites, “without melting, scorching, warping, or marking the container and without melting the outer wrapping along the path”. This recitation is indefinite because the claim fails to include sufficient conditions, such as temporal limitations, to determine whether or not either of the container and the outer wrapper is altered. The rejection of claim 1 discusses above this issue in greater detail. 
Claim 6 recites that the outer wrapping is “removed from the container along the path as a single piece of the outer wrapping”. This recitation is indefinite because whether or not this limitation is met depends on the manner in which a user elects to remove the outer wrapping. Consider that as disclosed, the invention leads to the outer wrapping having a melt, cut, or weakened portion (see Fig. 4 of the present disclosure showing path ‘400’ created by the one or more delivery elements). What after the creation of the path is not determined by the structure of the wrap removal device as claimed. For example, a user can remove the outer wrapping carefully in one piece, or the user can take scissors to the outer wrapping to remove it in multiple pieces. However, what operations a user takes cannot be known merely in view of the wrap removal device. Since the claim is only directed to the wrap removal device, the recitation that the outer wrapping is “removed from the container along the path as a single piece of the outer wrapping” is indefinite because it depends on what happens to the package and its outer wrapping after being subject to the claimed wrap removal device.
Claim 7 recites, “without melting or cutting the container”. This recitation is indefinite because the claim fails to include sufficient conditions, such as temporal limitations, to determine whether or not either of the container and the outer wrapper is altered. The rejection of claim 1 discusses above this issue in greater detail. 
Claim 9 recites that the one or more delivery elements are configured to alter the outer wrapping “without melting or modifying the container”. This recitation is indefinite because whether or not the “without melting or modifying the container” limitation is satisfied depends on the duration over which the container is in contact with the engagement surface. The rejection of claim 1 discusses above this issue in greater detail.
Claim 10 recites, “the heat that melts”. This recitation is indefinite because the heat introduced in claim 9 is described as a heat that “one or more of melts or weakens”, and because there is no explicit statement limiting the heat of claim 10 to heat that melts. It is therefore unclear whether claim 10 is requiring that the heat melts the outer wrapping, or whether “the heat” as recited in claim 10 refers to the same heat that melts or weakens as is introduced in claim 9. If the Applicant intends claim 10 to require that the heat melts the outer wrapping, the examiner suggests reciting, “wherein the heat melts the outer wrapping” in claim 10. If the Applicant intends claim 10 to refer to the same heat as or weakens the outer wrapping, the Examiner suggests reciting “the heat that one or more of melts and weakens”. 
Claim 10 recites, “without melting, scorching, warping, or marking the container”. This recitation is indefinite because the claim fails to include sufficient conditions, such as temporal limitations, to determine whether or not the container is altered. The rejection of claim 1 above discusses this issue in greater detail. 
Claim 11 recites, “without melting, scorching, warping, or marking the container and without melting the outer wrapping along the path”. This recitation is indefinite because the claim fails to include sufficient conditions, such as temporal limitations, to determine whether or not either of the container and the outer wrapper is altered. The rejection of claim 1 discusses above this issue in greater detail. 
Claim 12 recites that the outer wrapping is “removed from the container along the path as a single piece of the outer wrapping”. This recitation is indefinite because whether or not this limitation is met depends on the manner in which a user elects to remove the outer wrapping. Consider that as disclosed, the invention leads to the outer wrapping having a melt, cut, or weakened portion (see Fig. 4 of the present disclosure showing path ‘400’ created by the one or more delivery elements). What happens after the creation of the path is not determined by the structure of the wrap removal device as claimed. For example, a user can remove the outer wrapping carefully in one piece, or the user can take scissors to the outer wrapping to remove it in multiple pieces. However, what operations a user takes cannot be known merely in view of the wrap removal device. Since the claim is only directed to the wrap removal device, the recitation that the outer wrapping is “removed from the container along the path as a single piece of the outer wrapping” is indefinite because it depends on what happens to the package and its outer wrapping after being subject to the claimed wrap removal device.

Claim 15 recites that the one or more delivery elements are configured to alter the outer wrapping “without melting or modifying the container”. This recitation is indefinite because whether or not the “without melting or modifying the container” limitation is satisfied depends on the duration over which the container is in contact with the engagement surface. The rejection of claim 1 above discusses this in more detail.
Claim 16 recites, “the ultrasound waves that cut”. There is insufficient antecedent basis for this limitation in the claim. Claim 15 introduces “ultrasound energy that one or more of cuts or weakens”, and the relationship between the ‘ultrasound energy’ and the ‘ultrasound waves’ is unclear, rendering claim 16 indefinite. For example, if the ‘ultrasound energy’ is an energy that weakens as permitted by claim 15, then are the “ultrasound waves that cut” as recited in claim 16 in addition to the ultrasound energy? Or, are the ultrasound waves always one and the same as the ultrasound energy? Does claim 16 implicitly require that the ultrasound energy of claim 15 performs a cutting function?
Claim 16 recites that the one or more delivery elements are configured to alter the outer wrapping “without marking the container”. This recitation is indefinite because whether or not the “without marking the container” limitation is satisfied depends on the duration over which the container is in contact with the engagement surface. The rejection of claim 1 above discusses this in more detail.
Claim 17 recites, “the ultrasound waves that weaken”. There is insufficient antecedent basis for this limitation in the claim. Claim 15 introduces “ultrasound energy that one or more of cuts or weakens”, and the relationship between the ‘ultrasound energy’ and the ‘ultrasound waves’ is unclear, 
Claim 17 recites that the one or more delivery elements are configured to alter the outer wrapping “without marking the container and without cutting the outer wrapping along the path”. This recitation is indefinite because whether or not the “without marking the container and without cutting the outer wrapping along the path” limitation is satisfied depends on the duration over which the container is in contact with the engagement surface. The rejection of claim 1 above discusses this in more detail.
Claim 18 recites that the outer wrapping is “removed from the container along the path as a single piece of the outer wrapping”. This recitation is indefinite because whether or not this limitation is met depends on the manner in which a user elects to remove the outer wrapping. Consider that as disclosed, the invention leads to the outer wrapping having a melt, cut, or weakened portion (see Fig. 4 of the present disclosure showing path ‘400’ created by the one or more delivery elements). What happens after the creation of the path is not determined by the structure of the wrap removal device as claimed. For example, a user can remove the outer wrapping carefully in one piece, or the user can take scissors to the outer wrapping to remove it in multiple pieces. However, what operations a user takes cannot be known merely in view of the wrap removal device. Since the claim is only directed to the wrap removal device, the recitation that the outer wrapping is “removed from the container along the path as a single piece of the outer wrapping” is indefinite because it depends on what happens to the package and its outer wrapping after being subject to the claimed wrap removal device.
Claim 19 recites that the one or more delivery elements are configured to alter the outer wrapping “without cutting or weakening the container”. This recitation is indefinite because whether or 
Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 recites, “wherein the first polymer from which the outer wrapping is formed is regenerated cellulose”. Claim 8 only describes a characteristic of the unclaimed workpiece, i.e., the container having the outer wrapping. Since the container with the outer wrapping is not claimed, the recitation in claim 8 that only describes the unclaimed work does not further limit the wrap removal device that is claimed. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 10,016,627 B2 to Viitala et al.
Regarding claim 1, Viitala discloses a wrap removal device (the device shown in Fig. 3; consistent with MPEP 2111.02, the body of claim 1 fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, which is aiding in the removal of the wrapping, rather than any distinct definition of any of the claimed 
an engagement surface (an upper surface of table 328 relative to Fig. 3) configured to receive a container having an outer wrapping (the surface is ‘configured to receive a container having an outer wrapping’ due to being unobstructed, planar, and upward facing; note that claim 1 does not require a container having an outer wrapping, and only introduces the container having the wrapping as an unclaimed workpiece to describe a characteristic of the engagement surface); and 
one or more delivery elements 302 disposed on or in the engagement surface (see Fig. 3 – the delivery element 302 is disposed in the engagement surface), the one or more delivery elements 302 configured to generate energy that one or more of melts, cuts, or weakens the outer wrapping along a path (the path defined by the heating zone 324 shown in Fig. 3; depending on where the heating zone 324 is controlled to be located; the ultrasound waves produce heat per the abstract, which heat weakens the outer wrapping – this is the same functionality of ultrasound waves acknowledged in the present application) without melting, cutting, or modifying the container (see the Abstract, where the generated energy is disclosed by the ultrasound that heats the heating volume; regarding the requirement that the energy “one or more of melts, cuts, or weakens the outer wrapping along a path without melting, cutting, or modifying the container”, this limitation is satisfied because the position and intensity of the ultrasound energy is adjustable – see col. 13, lines 1-12; note also that whether or not the outer wrapping is melted, cut, or modified and whether or not the container is melted, cut, or modified will depend on the particular characteristics of each of the outer wrapping and the container, as well as how long the outer wrapping and container are left on the surface – e.g., the unclaimed container can be a steel container and the outer wrapping can be a very delicate sheet-like material; finally, no particular configuration of an ultrasound heating element is disclosed by the present specification as being required to perform the recited function, and per MPEP 2114 a claim containing a structural limitations of the claim).
Regarding claim 2, Viitala discloses that the one or more delivery elements 302 are configured to generate heat that melts the outer wrapping along the path without melting, scorching, warping, or marking the container (this limitation is satisfied because the position and intensity of the ultrasound energy is adjustable – see col. 13, lines 1-12; note also that whether or not the outer wrapping is melted and whether or not the container is melted, scorched, warped, or marked will depend on the particular characteristics of each of the outer wrapping and the container, as well as how long the outer wrapping and container are left on the surface – e.g., the unclaimed container can be a steel container and the outer wrapping can be a very delicate sheet-like material).  
Regarding claim 3, Viitala discloses that the one or more delivery elements 302 are configured to generate heat that weakens the outer wrapping along the path without melting, scorching, warping, or marking the container and without melting the outer wrapping along the path (this limitation is satisfied because the position and intensity of the ultrasound energy is adjustable – see col. 13, lines 1-12).
Regarding claim 4, Viitala discloses that the one or more delivery elements 302 are configured to generate ultrasound waves (see the col. 13, lines 59-64) that cut the outer wrapping along the path without cutting, damaging, or marking the container (this limitation is satisfied because the position and intensity of the ultrasound energy is adjustable – see col. 13, lines 1-12).  
Regarding claim 5, Viitala discloses that the one or more delivery elements 302 are configured to generate ultrasound waves (see the col. 13, lines 59-64) that weaken the outer wrapping along the path without cutting, damaging, or marking the container and without cutting the outer wrapping along 
Regarding claim 6, Viitala discloses that the one or more delivery elements 302 are configured to generate the energy (see the col. 13, lines 59-64)  along the path of the outer wrapping such that the outer wrapping is melted, cut, or weakened along the path and is removed from the container along the path as a single piece of the outer wrapping (this limitation is satisfied because the position and intensity of the ultrasound energy is adjustable – see col. 13, lines 1-12; regarding the removal of the wrapping as a single piece, this limitation depends on how a user elects to remove the wrapping – e.g., a user can use scissors to cut an X-shaped pattern into one side of the wrapping, and then fold the wrapping away from the container to remove the wrapping as a single piece; as a reminder, claim 6 is an apparatus claim directed to the device, not a method claim describing a removal process of an outer wrapping).  
Regarding claim 7, Viitala discloses that the one or more delivery elements 302 are configured to generate the energy (see the col. 13, lines 59-64) to melt or cut the outer wrapping formed from a first polymer without melting or cutting the container that is formed from a different, second polymer or a material that is not a polymer (this limitation is satisfied because the position and intensity of the ultrasound energy is adjustable – see col. 13, lines 1-12; regarding materials of the outer wrapping and the container, these structures are not claimed since the claims are directed to a wrap removal device and since the outer wrapping and container are introduced as unclaimed workpieces, and therefore Viitala need not disclose the recited characteristics of the outer wrapping and the container).  
Regarding claim 8
Regarding claim 9, Viitala discloses a wrap removal device (the device shown in Fig. 3; consistent with MPEP 2111.02, the body of claim 9 fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, which is aiding in the removal of the wrapping, rather than any distinct definition of any of the claimed invention’s limitations, such that the preamble is not considered a limitation and is of no significance to claim construction) comprising: 
an engagement surface (an upper surface of table 328 relative to Fig. 3) configured to receive a container having an outer wrapping (the surface is ‘configured to receive a container having an outer wrapping’ due to being unobstructed, planar, and upward facing; note that claim 1 does not require a container having an outer wrapping, and only introduces the container having the wrapping as an unclaimed workpiece to describe a characteristic of the engagement surface); and 
one or more delivery elements 302 disposed on or in the engagement surface (see Fig. 3 – the delivery element 302 is disposed in the engagement surface), the one or more delivery elements 302 configured to generate heat that one or more of melts or weakens the outer wrapping along a path (the path defined by the heating zone 324 shown in Fig. 3; depending on where the heating zone 324 is controlled to be located; the ultrasound waves produce heat per the abstract, which heat weakens the outer wrapping – this is the same functionality of ultrasound waves acknowledged in the present application) without melting or modifying the container (see the Abstract, where the generated energy is disclosed by the ultrasound that heats the heating volume; regarding the requirement that the heat “one or more of melts or weakens the outer wrapping along a path without melting or modifying the container”, this limitation is satisfied because the position and intensity of the ultrasound energy is adjustable – see col. 13, lines 1-12; note also that whether or not the outer wrapping is melted or modified and whether or not the container is melted or modified will depend on the particular characteristics of each of the outer wrapping and the container, as well as how long the outer wrapping structural limitations of the claim).
Regarding claim 10, Viitala discloses that the one or more delivery elements 302 are configured to generate the heat that melts the outer wrapping along the path without melting, scorching, warping, or marking the container (this limitation is satisfied because the position and intensity of the ultrasound energy is adjustable – see col. 13, lines 1-12; note also that whether or not the outer wrapping is melted and whether or not the container is melted, scorched, warped, or marked will depend on the particular characteristics of each of the outer wrapping and the container, as well as how long the outer wrapping and container are left on the surface – e.g., the unclaimed container can be a steel container and the outer wrapping can be a very delicate sheet-like material).  
Regarding claim 11, Viitala discloses that the one or more delivery elements 302 are configured to generate the heat that weakens the outer wrapping along the path without melting, scorching, warping, or marking the container and without melting the outer wrapping along the path (this limitation is satisfied because the position and intensity of the ultrasound energy is adjustable – see col. 13, lines 1-12; note also that whether or not the outer wrapping is weakened without being melted and whether or not the container is melted, scorched, warped, or marked will depend on the particular characteristics of each of the outer wrapping and the container, as well as how long the outer wrapping and container are left on the surface).  
claim 12, Viitala discloses that the one or more delivery elements 302 are configured to generate the heat (see the col. 13, lines 59-64)  along the path of the outer wrapping such that the outer wrapping is melted or weakened along the path and is removed from the container along the path as a single piece of the outer wrapping (this limitation is satisfied because the position and intensity of the ultrasound energy is adjustable – see col. 13, lines 1-12; regarding the removal of the wrapping as a single piece, this limitation depends on how a user elects to remove the wrapping – e.g., a user can use scissors to cut an X-shaped pattern into one side of the wrapping, and then fold the wrapping away from the container to remove the wrapping as a single piece; as a reminder, claim 12 is an apparatus claim directed to the device, not a method claim describing a removal process of an outer wrapping).  
Regarding claim 13, Viitala discloses that the one or more delivery elements 302 are configured to generate the heat (see the col. 13, lines 59-64) to melt the outer wrapping formed from a first polymer without melting the container that is formed from a different, second polymer or a material that is not a polymer (this limitation is satisfied because the position and intensity of the ultrasound energy is adjustable – see col. 13, lines 1-12; regarding materials of the outer wrapping and the container, these structures are not claimed since the claims are directed to a wrap removal device and since the outer wrapping and container are introduced as unclaimed workpieces, and therefore Viitala need not disclose the recited characteristics of the outer wrapping and the container).  
Regarding claim 14, Viitala discloses that the one or more delivery elements 302 includes an elongated, linear heating element 306 (see Fig. 4 – the element 306 is ‘elongated’ due to having a greater horizontal extension than a height, such that the element 306 is elongated when viewed from the side, and also the element ‘306’ is linear due to having a linear bottom surface) that generates the heat (see col. 12, lines 60-64; the ultrasound produces heat per the Abstract).  
Regarding claim 15, Viitala discloses a wrap removal device comprising: 

one or more delivery elements 302 disposed on or in the engagement surface (see Fig. 3 – the delivery element 302 is disposed in the engagement surface), the one or more delivery elements 302 configured to generate ultrasound energy that one or more of cuts or weakens the outer wrapping along a path (the path defined by the heating zone 324 shown in Fig. 3; depending on where the heating zone 324 is controlled to be located; the ultrasound waves produce ultrasound energy in the form of heat per the abstract, which heat weakens the outer wrapping – this is the same functionality of ultrasound waves acknowledged in the present application) without cutting or modifying the container (see the Abstract, where the generated energy is disclosed by the ultrasound that heats the heating volume; regarding the requirement that the heat “one or more of cuts or weakens the outer wrapping along a path without cutting or modifying the container”, this limitation is satisfied because the position and intensity of the ultrasound energy is adjustable – see col. 13, lines 1-12; note also that whether or not the outer wrapping is cut or modified and whether or not the container is cut or modified will depend on the particular characteristics of each of the outer wrapping and the container, as well as how long the outer wrapping and container are left on the surface – e.g., the unclaimed container can be a steel container and the outer wrapping can be a very delicate sheet-like material; finally, no particular configuration of an ultrasound heating element is disclosed by the present specification as being required to perform the recited function, and per MPEP 2114 a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed [here, cutting or weakening the outer wrapping” without “cutting or modifying the container”] does not differentiate the structural limitations of the claim).
Regarding claim 16, Viitala discloses that the one or more delivery elements 302 are configured to generate the ultrasound waves that cut the outer wrapping along the path without marking the container (this limitation is satisfied because the position and intensity of the ultrasound energy is adjustable – see col. 13, lines 1-12; note also that whether or not the outer wrapping is cut and whether or not the container is marked will depend on the particular characteristics of each of the outer wrapping and the container, as well as how long the outer wrapping and container are left on the surface – e.g., the unclaimed container can be a steel container and the outer wrapping can be a very delicate sheet-like material).  
Regarding claim 17, Viitala discloses that the one or more delivery elements 302 are configured to generate the ultrasound waves that weaken the outer wrapping along the path without marking the container and without cutting the outer wrapping along the path (this limitation is satisfied because the position and intensity of the ultrasound energy is adjustable – see col. 13, lines 1-12; note also that whether or not the outer wrapping is weakened without being cut and whether or not the container is marked will depend on the particular characteristics of each of the outer wrapping and the container, as well as how long the outer wrapping and container are left on the surface).  
Regarding claim 18, Viitala discloses that the one or more delivery elements 302 are configured to generate the energy (see the col. 13, lines 59-64) along the path of the outer wrapping such that the outer wrapping is cut or weakened along the path and is removed from the container along the path as a single piece of the outer wrapping (this limitation is satisfied because the position and intensity of the ultrasound energy is adjustable – see col. 13, lines 1-12; regarding the removal of the wrapping as a single piece, this limitation depends on how a user elects to remove the wrapping – e.g., a user can use scissors to cut an X-shaped pattern into one side of the wrapping, and then fold the wrapping away from 
Regarding claim 19, Viitala discloses that the one or more delivery elements 302 are configured to generate the energy (see the col. 13, lines 59-64) to cut or weaken the outer wrapping formed from a first polymer without cutting or weakening the container that is formed from a different, second polymer or a material that is not a polymer (this limitation is satisfied because the position and intensity of the ultrasound energy is adjustable – see col. 13, lines 1-12; regarding materials of the outer wrapping and the container, these structures are not claimed since the claims are directed to a wrap removal device and since the outer wrapping and container are introduced as unclaimed workpieces, and therefore Viitala need not disclose the recited characteristics of the outer wrapping and the container).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 10,016,627 B2 to Viitala et al. in view of US Pat. No. 9,505,169 B2 to Herrmann.
Regarding claim 20, Viitala, which is in the same field of endeavor of tables for supporting and object to which ultrasound energy is applied, and which is also pertinent to the same problem of applying ultrasound energy to an objection, discloses that the one or more delivery elements 302 include one or more ultrasound transducers 306 located along an elongated, linear path (since there can be multiple transducers arranged in an array per col. 6, lines 26-28, two of the transducers can be a single one of the ultrasound transducers is located along an imaginary linear path because the claim recites ‘one or more’ elements are located along the path, thus permitting just one transducer to be in the path; finally, the claim does not require that each and every one of the elements is located along the elongated, linear path). 
Viitala fails to disclose that its ultrasound transducers are piezoelectric elements as is required by claim 20.
Herrmann, which is in the field of applying ultrasonic energy to a workpiece (see col. 1, lines 25-28), and which is also pertinent to the problem of generating ultrasonic energy (which generation is one problem faced by the present inventor), teaches that an ultrasound transducer can include a piezoelectric element (see col. 1, lines 20-24).
Viitala differs from the claimed device by the substitution of a piezoelectric ultrasound transducer for the generic ultrasound transducer of Viitala. Herrmann teaches that a piezoelectric ultrasound transducer and its function of converting electrical energy into vibrations is known in the art. Thus, it would have been obvious to one of ordinary skill in the art under KSR Rationale B – Simple substitution of one known, equivalent element for another to obtain predictable results to substitute the piezoelectric ultrasound transducer of Herrmann for the generic transducer of Viitala, and the results of this substitution would have been predictable because the resulting device has the same function of providing ultrasound waves.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 202920405 to Shanghai East Hospital teaches a device having an engagement surface and one or more delivery elements.
US Pub. No. 2014/0114272 A1 to Schoon et al. teaches a weakening station ‘20’ that can comprise a device for applying heat, thermal energy or ultrasonic energy to a web so as to weaken the web at specific locations, or lines of weakness (see paragraph 44).
US Pat. No. 6,823,649 B1 to Pauchet teaches that  in order to weaken a film locally, it is possible to melt the film locally by means of a heater or an ultrasound device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/EVAN H MACFARLANE/Examiner, Art Unit 3724